Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is responsive to the Amendment filed on 2/11/2021.
In the Instant Amendment, Claims 1, 6, 8, 10, 12, 14, 15 and 17 have been amended; Claims 9, 11 and 13 have been cancelled; Claims 1, 14 and 17 are independent claims. Claims 1-8, 10, 12 and 14-18 have been examined and are pending in this application.

Response to Arguments
Applicant’s arguments, see remarks (pages 7-11), filed 2/11/2021, with respect to claims 1, 14 and 17 have been fully considered and are persuasive.  The rejections of 9/11/2020 have been withdrawn. 

Claim Interpretation
Claim 16 is being interpreted as a system comprising the lens apparatus as claimed in claim 16 and the imaging apparatus according to claim 15.

Claim Objections
Claims 14-16 are objected to because of the following informalities:
Claim 14 recites “the sharpening filter” in “acquiring gain information about gain of the sharpening filter” which is suggested to be amended as “the first sharpening filter”.
Claims 15 and 16 are also objected to for being dependent of the base claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “each of the first sharpening filters”. There is insufficient antecedent basis for this limitation in the claim because there is only a “first sharpening filter” previous defined in claim 1, but not the plural one.
Claim 8 recites “each sharpening filter”. It is not clear which “sharpening filter” is being referenced to: i) “first sharpening filters” in claim 8, ii) “respective different sharpening filters with respect to a plurality of respective positions in the input image” in claim 7, iii) “the first sharpening filter” and “the second sharpening filter” in claim 1, or iv) each of all sharpening filters recited here.
Claim 15 recites “the sharpening filter” in lines 5 and 7. It is unclear which “sharpening filter” is being referenced to: “first sharpening filter” or “second sharpening filter” or “sharpening filter” in claim 14.
Claim 16 recites “the sharpening filter” in lines 5 and 7. It is unclear which “sharpening filter” is being referenced to: “first sharpening filter” or “second sharpening filter” or “sharpening filter” in claim 14/15.

Allowable Subject Matter
Claims 1-7, 10, 12, 14 and 17-18 are allowed.
Claims 8, 15 and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quan Pham whose telephone number is (571)272-4438.  The examiner can normally be reached on Mon-Fri 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Quan Pham/Primary Examiner, Art Unit 2696